Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, pages 1-2, filed on 02/12/2021, with respect to Double Patenting Rejection have been fully considered and are persuasive.  Therefore, the rejection of Double Patenting will be held in abeyance until the final content of an allowable set of claims has been determined.  
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8- 9, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (U.S. 2015/0035071 A1, hereinafter refer to Ching) in view of  Song et at. (U.S. 2017/0005175 A1, hereinafter refer to Song), Witters et al. (U.S. 2017/0025314 A1, hereinafter refer to Witters), and Leobandug (U.S. 2015/0069328 A1, hereinafter refer to Leobandug).
Regarding Claim 1: Ching discloses apparatus (see Ching, Figs.15A-15B as shown below and ¶ [0016]), comprising: 

    PNG
    media_image1.png
    351
    757
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    328
    559
    media_image2.png
    Greyscale

an n-type field effect transistor (348) (see Ching, Figs.15A-15B as shown above and ¶ [0044]), comprising:
338) comprising a plurality of channels arranged in a spaced apart relation relative to each other (see Ching, Figs.15A-15B as shown above, ¶ [0045]- ¶ [0047], and ¶ [0036]- ¶ [0037]);
a first source (254) positioned at a first end of the first conducting channel region (338) (see Ching, Figs.15A-15B as shown above); 
a first drain (254) positioned at a second end of the first conducting channel region (338) (see Ching, Figs.15A-15B as shown above); and 
a first gate (362/364/366) surrounding all sides of the first conducting channel region (338) and filling in spaces between the plurality of channels (338) (see Ching, Figs.15A-15B as shown above), wherein the first gate (362/364/366) comprises: 
an substrate (210) (see Ching, Figs.15A-15B as shown above); and
an adjustment oxide layer (362/364) deposited over the substrate (210) (see Ching, Figs.15A-15B as shown above, ¶ [0040]- ¶ [0041], and ¶ [0050]- ¶ [0053]); and 
a work function metal (n-type work function) deposited over the adjustment oxide layer (362/364) (see Ching, Figs.15A-15B as shown above, ¶ [0040]- ¶ [0041], and ¶ [0050]- ¶ [0053]); and 
a p-type field effect transistor (448) (see Ching, Figs.15A-15B as shown above and ¶ [0039]), comprising:
a second conducting channel region (438/232) comprising a plurality of germanium channels arranged in a spaced apart relation relative to each other (see Ching, Figs.15A-15B as shown above, ¶ [0045]- ¶ [0047], ¶ [0024], and ¶ [0036]);
a second source (254) positioned at a first end of the second conducting channel region (438) (see Ching, Figs.15A-15B as shown above); 
254) positioned at a second end of the second conducting channel region (438) (see Ching, Figs.15A-15B as shown above); and
a second gate (462/464/466) surrounding all sides of the second conducting channel region (438) and filling in spaces between the plurality of germanium channels (438), wherein the apparatus has a plurality of threshold voltages (see Ching, Figs.15A-15B as shown above, ¶ [0040]- ¶ [0041], and ¶ [0050]- ¶ [0053]).
Ching is silent upon explicitly disclosing wherein the apparatus has a plurality of threshold voltages including at least two different n-type threshold voltages provided by at least two different compositions in the work function -2-metal deposited in the n-type field effect transistor and at least two different p-type threshold voltages provides by at least two different compositions in the work function metal deposited in the p-type field effect transistor.
Before effective filing date of the claimed invention the disclosed plurality of threshold voltages including at least two different n-type threshold voltages provided by at least two different compositions in the work function -2-metal were known to deposited in the n-type field effect transistor and at least two different p-type threshold voltages provides by at least two different compositions in the work function metal were known to deposited in the p-type field effect transistor in order to obtain a semiconductor device with improved electric characteristics.
For support see Song, which teaches wherein the apparatus has a plurality of threshold voltages including at least two different n-type threshold voltages provided by at least two different compositions in the work function -2-metal (143/153) deposited in the n-type field effect transistor and at least two different p-type threshold voltages provides by at least two different compositions in the work function metal (143/153) deposited in the p-type field effect transistor (Note: Song teaches TR2 is either n-type or p-type transistor. Therefore, ordinary skill in the art would recognize that the first gate stack of n-type transistor to include at least two different compositions in the work function -2-metal (143/153) and the second gate stack for p-type transistor to include at least two different compositions in the work function -2-metal (143/153) (note: the two work function metal layer provides a single effective work function; however, the number the threshold voltage is depend on the amount of metal diffusion into metal doping layers 113/123 to form a dipole, which is depend on the temperature of thermal treatment process. when the temperature of thermal treatment process changed, the amount of metal diffusion will change. at the same time the threshold voltage also changed. Therefore, ordinary skill in the art can obtain the desired number of threshold voltage by changing the temperature of thermal treatment process. or it can be obtaining any number of threshold voltage by changing the thicknesses of the work function layers) (see Song, Fig.1 as shown below, ¶ [0050]- ¶ [0051], ¶ [0075]- ¶ [0076], ¶ [0108]- ¶ [0109], and ¶ [0129]).

    PNG
    media_image3.png
    391
    542
    media_image3.png
    Greyscale

Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ching and Song to enable the plurality of threshold voltages to include at least two different n-type threshold voltages provided by at least two different compositions in the work function -2-metal (143/153) deposited in the n-type field effect transistor and at least two different p-type threshold voltages provides by at least two different compositions in the work function metal (143/153) to deposited in the p-type field effect transistor as taught by Song in order to obtain a semiconductor device with improved electric characteristics step of Ching to be performed according to the teachings of Song because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed gate stack structure step of Ching and art recognized suitability for obtaining a 
The combination of Ching and Song is silent upon explicitly disclosing wherein a second conducting channel region comprising a plurality of silicon germanium channels.
Before effective filing date of the claimed invention the disclosed silicon germanium channel were known as an alternative material of germanium channel in order to obtain a strained or unstrained SiGe nanowires channel PMOS transistor or compressive-strained SiGe nanowires channel for high performance (HP) PMOS transistor.
For support see Witters, which teaches wherein a second conducting channel region comprising a plurality of silicon germanium channels (see Witters, Fig.4 and ¶ [0067]- ¶ [0068]).
The combination of Ching and Song discloses the claimed invention except for the materials of the PMOS channel; therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ching, Song, and Witters to enable the known silicon germanium nanowire channel as taught by Witters in order to obtain strained or unstrained SiGe nanowires channel PMOS transistor or compressive-strained SiGe nanowires channel for high performance (HP) PMOS transistor, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for obtaining strained or unstrained SiGe nanowires channel PMOS transistor or compressive-strained SiGe nanowires channel for high performance (HP) PMOS transistor involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Before effective filing date of the claimed invention the disclosed substrate were known to be undoped in order to increase the resistance of the substrate.
For support see Leobandung, which teaches wherein undoped or doped substrate (see Leobandung, ¶ [0063]).
Therefore, it would have been obvious to combine the teachings of Ching, Song, Witters, and Leobandung to enable undoped substrate in alternative to doped substrate in order to increase the resistance of the substrate (see Leobandung, ¶ [0063]).
Regarding Claim 2: Ching as modified teaches an apparatus as set forth in claim 1 as above. The combination of Ching, Witters, and Leobandung further teaches wherein the undoped substrate comprises silicon (see Leobandung, ¶ [0063]).
Regarding Claim 3: Ching as modified teaches an apparatus as set forth in claim 1 as above. The combination of Ching, Witters, and Leobandung further teaches wherein the work function metal comprises at least one of: aluminum (Al), titanium (Ti), titanium aluminum (TiAl), tantalum aluminum carbide (TaAlC), titanium carbide (TiC), titanium aluminum carbide (TiAlC) (see Ching, Figs.15A-15B as shown above, ¶ [0040]- ¶ [0041], and ¶ [0050]- ¶ [0053]).
Regarding Claim 4: Ching as modified teaches an apparatus as set forth in claim 1 as above. The combination of Ching, Song, Witters, and Leobandung further teaches wherein a layer of a first barrier metal (143) deposited directly on the adjustment oxide layer (133) (see Song, Fig.1 as shown above);
153/163) deposited directly on the layer of the first barrier metal (143) (see Song, Fig.1 as shown above); and
a layer of a second barrier metal (173) deposited directly on the layer of the work function metal (153/163) (see Song, Fig.1 as shown above). 
Regarding Claim 5: Ching as modified teaches an apparatus as set forth in claim 4 as above. The combination of Ching, Song, Witters, and Leobandung further teaches wherein the first barrier metal (143) comprises a different metal to the second barrier metal (173) (see Song, Fig.1 as shown above, ¶ [0075], and ¶ [0078]).
Regarding Claim 6: Ching as modified teaches an apparatus as set forth in claim 1 as above. The combination of Ching, Witters, and Leobandung further teaches wherein the first conducting channel region (338) is formed of silicon (see Ching, Figs.15A-15B as shown above, ¶ [0045]- ¶ [0047], and ¶ [0036]- ¶ [0037] and see Witters, Fig.4).
Regarding Claim 8: Ching as modified teaches an apparatus as set forth in claim 1 as above. The combination of Ching, Witters, and Leobandung further teaches wherein the undoped substrate comprises silicon germanium (see Ching, Figs.15A-15B as shown above and ¶ [0030], see Witters, Fig.4, and see Leobandung, ¶ [0063], and ¶ [0065]).
Regarding Claim 9: Ching as modified teaches an apparatus as set forth in claim 1 as above. The combination of Ching, Witters, and Leobandung further teaches wherein the gate stack (362/364/366) directly contacts the first conducting channel region (338
Regarding Claim 11: Ching as modified teaches an apparatus as set forth in claim 1 as above. The combination of Ching, Song, Witters, and Leobandung further teaches wherein the gate stack comprises a multi-layer stack of work function metals (143/153) (see Song, Fig.1 as shown above and ¶ [0075]- ¶ [0076]).
Regarding Claim 12: Ching discloses an apparatus (see Ching, Figs.15A-15B as shown above and ¶ [0016]), comprising: 
an n-type field effect transistor (348) (see Ching, Figs.15A-15B as shown above and ¶ [0044]), comprising:
a first conducting channel region (338) comprising a plurality of silicon channels arranged in a spaced apart relation relative to each other (see Ching, Figs.15A-15B as shown above, ¶ [0045]- ¶ [0047], and ¶ [0036]- ¶ [0037]); 
a first source (254) positioned at a first end of the first conducting channel region (338) (see Ching, Figs.15A-15B as shown above); 
a first drain (254) positioned at a second end of the first conducting channel region (338) (see Ching, Figs.15A-15B as shown above); and 
a first gate (362/364/366) surrounding all sides of the first conducting channel region (338) and filling in spaces between the plurality of silicon channels (338) (see Ching, Figs.15A-15B as shown above); and 
a p-type field effect transistor (448) (see Ching, Figs.15A-15B as shown above and ¶ [0039]), comprising:
a second conducting channel region (438) comprising a plurality of channels arranged in a spaced apart relation relative to each other (see Ching, Figs.15A-15B as shown above, ¶ [0045]- ¶ [0047], ¶ [0024], and ¶ [0036]);
254) positioned at a first end of the second conducting channel region (438) (see Ching, Figs.15A-15B as shown above); 
a second drain (254) positioned at a second end of the second conducting channel region (438) (see Ching, Figs.15A-15B as shown above); and
a second gate (462/464/466) surrounding all sides of the second conducting channel region (438) and filling in spaces between the plurality of channels, wherein the second gate (see Ching, Figs.15A-15B as shown above, ¶ [0040]- ¶ [0041], and ¶ [0050]- ¶ [0053]) comprises: 
an substrate (210) (see Ching, Figs.15A-15B as shown above); and
an adjustment oxide layer (462/464) deposited over the substrate (210) (see Ching, Figs.15A-15B as shown above, ¶ [0040]- ¶ [0041], and ¶ [0050]- ¶ [0053]); and 
a work function metal (p-type work function) deposited over the adjustment oxide layer (462/464) (see Ching, Figs.15A-15B as shown above, ¶ [0040]- ¶ [0041], and ¶ [0050]- ¶ [0053]).
Ching is silent upon explicitly disclosing wherein  the first gate including at least two different n-type threshold voltages provided by at least two different compositions in an n-type work function metal deposited in the first gate of the n-type field effect transistor; and
the second gate including at least two different p-type threshold voltages provides by at least two different compositions in the work function metal deposited in the p-type field effect transistor.
Before effective filing date of the claimed invention the disclosed the first gate to include at least two different n-type threshold voltages provided by at least two different 
For support see Song, which teaches wherein  the first gate including at least two different n-type threshold voltages provided by at least two different compositions in an n-type work function metal (143/153) deposited in the first gate of the n-type field effect transistor (Note: Song teaches TR2 is either n-type or p-type transistor. Therefore, ordinary skill in the art would recognize that the first gate stack of n-type transistor to include at least two different compositions in the work function -2-metal (143/153) and the second gate stack for p-type transistor to include at least two different compositions in the work function -2-metal (143/153) (note: the two work function metal layer provides a single effective work function; however, the number the threshold voltage is depend on the amount of metal diffusion into metal doping layers 113/123 to form a dipole, which is depend on the temperature of thermal treatment process. when the temperature of thermal treatment process changed, the amount of metal diffusion will change. at the same time the threshold voltage also changed. Therefore, ordinary skill in the art can obtain the desired number of threshold voltage by changing the temperature of thermal treatment process. or it can be obtaining any number of threshold voltage by changing the thicknesses of the work function layers) (see Song, Fig.1 as shown above, ¶ [0050]- ¶ [0051], ¶ [0075]- ¶ [0076], ¶ [0108]- ¶ [0109], and ¶ [0129]); and
the second gate including at least two different p-type threshold voltages provides by at least two different compositions in the work function metal (143/153) deposited in the p-type field effect transistor (Note: Song teaches TR2 is either n-type or p-type transistor. Therefore, ordinary skill in the art would recognize that the first gate stack of n-type transistor to include at least two different compositions in the work function -2-metal (143/153) and the second gate stack for p-type transistor to include at least two different compositions in the work function -2-metal (143/153) (note: the two work function metal layer provides a single effective work function; however, the number the threshold voltage is depend on the amount of metal diffusion into metal doping layers 113/123 to form a dipole, which is depend on the temperature of thermal treatment process. when the temperature of thermal treatment process changed, the amount of metal diffusion will change. at the same time the threshold voltage also changed. Therefore, ordinary skill in the art can obtain the desired number of threshold voltage by changing the temperature of thermal treatment process. or it can be obtaining any number of threshold voltage by changing the thicknesses of the work function layers) (see Song, Fig.1 as shown above, ¶ [0050]- ¶ [0051], ¶ [0075]- ¶ [0076], ¶ [0108]- ¶ [0109], and ¶ [0129]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ching and Song to enable the first gate to include at least two different n-type threshold voltages provided by at least two different compositions in an n-type work function metal  (143/153) deposited in the first gate of the n-type field effect transistor and the second 143/153) deposited in the p-type field effect transistor as taught by Song in order to obtain a semiconductor device with improved electric characteristics step of Ching to be performed according to the teachings of Song because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed gate stack structure step of Ching and art recognized suitability for obtaining a semiconductor device with improved electric characteristics has been recognized to be motivation to combine.   MPEP § 2144.07. 
The combination of Ching and Song is silent upon explicitly disclosing wherein a second conducting channel region comprising a plurality of silicon germanium channels.
Before effective filing date of the claimed invention the disclosed silicon germanium channel were known as an alternative material of germanium channel in order to obtain a strained or unstrained SiGe nanowires channel PMOS transistor or compressive-strained SiGe nanowires channel for high performance (HP) PMOS transistor.
For support see Witters, which teaches wherein a second conducting channel region comprising a plurality of silicon germanium channels (see Witters, Fig.4 and ¶ [0067]- ¶ [0068]).
The combination of Ching and Song discloses the claimed invention except for the materials of the PMOS channel; therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ching, Song, and Witters to enable the known silicon germanium In re Leshin, 125 USPQ 416.
The combination of Ching, Song, and Witters is silent upon explicitly disclosing wherein an undoped substrate.
Before effective filing date of the claimed invention the disclosed substrate were known to be undoped in order to increase the resistance of the substrate.
For support see Leobandung, which teaches wherein undoped or doped substrate (see Leobandung, ¶ [0063]).
Therefore, it would have been obvious to combine the teachings of Ching, Song, Witters, and Leobandung to enable undoped substrate in alternative to doped substrate in order to increase the resistance of the substrate (see Leobandung, ¶ [0063]).
Regarding Claim 13: Ching as modified teaches an apparatus as set forth in claim 12 as above. The combination of Ching, Witters, and Leobandung further teaches wherein the first gate comprises: an undoped substrate (see Leobandung, ¶ [0063]); and
an adjustment oxide layer (362/364) deposited over the substrate (210) (see Ching, Figs.15A-15B as shown above, ¶ [0040]- ¶ [0041], and ¶ [0050]- ¶ [0053]); and 
n-type work function) deposited over the adjustment oxide layer (362/364) (see Ching, Figs.15A-15B as shown above, ¶ [0040]- ¶ [0041], and ¶ [0050]- ¶ [0053]).
Regarding Claim 14: Ching as modified teaches an apparatus as set forth in claim 12 as above. The combination of Ching, Witters, and Leobandung further teaches wherein the work function metal comprises at least one of: aluminum (Al), titanium (Ti), titanium aluminum (TiAl), tantalum aluminum carbide (TaAlC), titanium carbide (TiC), titanium aluminum carbide (TiAlC) (see Ching, Figs.15A-15B as shown above, ¶ [0040]- ¶ [0041], and ¶ [0050]- ¶ [0053]).
Regarding Claim 15: Ching as modified teaches an apparatus as set forth in claim 12 as above. The combination of Ching, Song, Witters, and Leobandung further teaches wherein a layer of a first barrier metal (143) deposited directly on the adjustment oxide layer (133) (see Song, Fig.1 as shown above);
the work function metal (153/163) deposited directly on the layer of the first barrier metal (143) (see Song, Fig.1 as shown above); and
a layer of a second barrier metal (173) deposited directly on the layer of the work function metal (153/163) (see Song, Fig.1 as shown above).
Regarding Claim 17: Ching as modified teaches an apparatus as set forth in claim 12 as above. The combination of Ching, Witters, and Leobandung further teaches wherein the second conducting channel region is formed of silicon germanium (see Witters, Fig.4 and ¶ [0067]- ¶ [0068]).
Regarding Claim 18: Ching as modified teaches an apparatus as set forth in claim 12 as above. The combination of Ching, Witters, and Leobandung further teaches 
Regarding Claim 19: Ching as modified teaches an apparatus as set forth in claim 12 as above. The combination of Ching, Witters, and Leobandung further teaches wherein the gate stack (462/464/466) directly contacts the second conducting channel region (438) (see Ching, Figs.15A-15B as shown above).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (U.S. 2015/0035071 A1, hereinafter refer to Ching), Song et at. (U.S. 2017/0005175 A1, hereinafter refer to Song), Witters et al. (U.S. 2017/0025314 A1, hereinafter refer to Witters), and Leobandug (U.S. 2015/0069328 A1, hereinafter refer to Leobandug) as applied to claims 1 and 12 above, and further in view of Chung et al. (U.S. 2018/0130905 A1, hereinafter refer to Chung).
Regarding Claims 10: Ching as modified teaches an apparatus as applied to claim 1 above. The modification of Ching is silent upon explicitly disclosing wherein the gate stack has a plurality of threshold voltages that comprise up to eight threshold voltages.
Before effective filing date of the claimed invention the disclosed plural gate stack were known to include a plurality of threshold voltages adjusting layer in order to improve the operating characteristics of the semiconductor device.
For support see Chung, which teaches wherein the gate stack has a plurality of threshold voltages that comprise up to eight threshold voltages (note: Chung teaches each of the first interfacial function film 131a and the first barrier function film 131b is shown as a pair (which is four) in the drawings, in some embodiments, each of the first interfacial function film 131a and the first barrier function film 131b may be more than two (which is more than four)) (see Chung, Figs.2, 4, and 9, ¶ [0005], ¶ [0080], ¶ [0087], ¶ [0118], ¶ [0156]- ¶ [0157]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ching, Song, Witters, Leobandug, and Chung to enable gate stack to include more than four threshold voltages adjusting layers as taught by Chung in order to improve the operating characteristics of the semiconductor device.
The combination of Ching, Song, Witters, Leobandug, and Chung is silent upon explicitly disclose the gate stack to include eight threshold voltages adjusting layers; however, the combination of Ching, Song, Witters, Leobandug, and Chung teaches gate stack to include more than four threshold voltages adjusting layers. Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the number of the threshold voltages adjusting layer through routine experimentation and optimization to obtain optimal or desired device performance because the number of the threshold voltages adjusting layer is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Regarding Claim 20: Ching as modified teaches an apparatus as applied to claim 12 above. The modification of Ching is silent upon explicitly disclosing wherein the 
Before effective filing date of the claimed invention the disclosed plural gate stack were known to include a plurality of threshold voltages adjusting layer in order to improve the operating characteristics of the semiconductor device.
For support see Chung, which teaches wherein the gate stack has a plurality of threshold voltages that comprise up to eight threshold voltages (note: Chung teaches each of the first interfacial function film 131a and the first barrier function film 131b is shown as a pair (which is four) in the drawings, in some embodiments, each of the first interfacial function film 131a and the first barrier function film 131b may be more than two (which is more than four)) (see Chung, Figs.2, 4, and 9, ¶ [0005], ¶ [0080], ¶ [0087], ¶ [0118], ¶ [0156]- ¶ [0157]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ching, Song, Witters, Leobandug, and Chung to enable gate stack to include more than four threshold voltages adjusting layers as taught by Chung in order to improve the operating characteristics of the semiconductor device.
The combination of Ching, Song, Witters, Leobandug, and Chung is silent upon explicitly disclose the gate stack to include eight threshold voltages adjusting layers; however, the combination of Ching, Song, Witters, Leobandug, and Chung teaches gate stack to include more than four threshold voltages adjusting layers. Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the number of the threshold voltages 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (U.S. 2015/0035071 A1, hereinafter refer to Ching), Song et at. (U.S. 2017/0005175 A1, hereinafter refer to Song), Witters et al. (U.S. 2017/0025314 A1, hereinafter refer to Witters), and Leobandug (U.S. 2015/0069328 A1, hereinafter refer to Leobandug) as applied to claim 12 above, and further in view of Yang et al. (U.S. 2015/0243733 A1, hereinafter refer to Yang).
Regarding Claim 16: Ching as modified teaches an apparatus as applied to claim 12 above. The modification of Ching is silent upon explicitly disclosing wherein the second conducting channel region is formed of silicon.
Before effective filing date of the claimed invention the disclosed silicon material were known in order to obtain a strained channel for PMOS transistor.
For support see Yang, which teaches, wherein the second conducting channel region (120) is formed of silicon (see Yang, Fig.1B and ¶ [0091]).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ching, Song, Witters, Leobandug, and Yang to enable the known silicon material as taught by Yang in order to obtain a strained channel for PMOS transistor, since it has been held to In re Leshin, 125 USPQ 416. 
Conclusion
26.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BITEW A DINKE/Primary Examiner, Art Unit 2896